      Case 2:17-cv-00652-SPL Document 41 Filed 10/23/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )   No. CV-17-00652-PHX-SPL
     Lydia Garcia,
 9                                             )
                                               )
                       Plaintiff,              )   ORDER
10                                             )
     vs.
11                                             )
                                               )
     Banner Health,                            )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15         Pursuant to the parties’ stipulation,
16         IT IS ORDERED:
17         1.     That the Stipulation for Dismissal (Doc. 40) is granted;
18         2.     That this action is dismissed with prejudice in its entirety;
19         3.     That each party shall bear its own costs and attorneys’ fees; and
20         4.     That the Clerk of Court shall terminate this action.
21         Dated this 23rd day of October, 2018.
22
23
24
25                                                   Honorable Steven P. Logan
26                                                   United States District Judge

27
28
     Case 2:17-cv-00652-SPL Document 41 Filed 10/23/18 Page 2 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
